Trippe, Judge.
1. The charge of the Court below, under the ruling of a majority of this Court, prior to the decision of the Supreme Court of the United States, in Walker vs. Whitehead, was, that it must be made to appear to the jury, on the trial of cases founded on contracts made prior to June 1st, 1865, that all legal taxes due on the contract have been paid. This charge was error, as this Court during the last and present term has held in several cases.
2. The authorities are numerous, and almost without conflict, that the statute of limitations does not apply to bank bills, and it was so decided in the case of Dougherty vs. The Western Bank of Georgia, 13 Georgia Reports, 288, and again recognized as the correct principle in 30 Georgia, 770. The reason given for such exception of bank bills from the common rule, is, that they are by the consent of mankind and course of business considered as money; that their date is no evidence of the time when they were issued, as they are being continually returned to and reissued by the bank. Under such a state of facts, it would be impossible to fix a starting point for the statute to begin to run. (See 13 Georgia, supra, and the numerous authorities cited.) But if such bills have ceased to circulate as currency, and have ceased to be taken in and reissued by the bank, and to be considered as money in the ordinary sense of that term, the reason for such exception ceases. They no longer have that distinctive character from other contracts, which excepts them from the operation of the statute of limitations. (See remarks of Lumpkin, Judge, 30 Georgia, 774.) These facts would not constitute the date of the bills as the period at which the statute would commence, for as was said in Greer vs. Perkins, 5 Plumphries, 592, the date of a bank note affords no presumption that it was put in circulation at that time. It may have been filled up and dated long before it was issued, and may have often been returned and reissued at long and distant intervals.
3. It does not appear from the record whether the bank *422bills sued on in this ease had lost this distinctive character; and if so, at what time. If it were prior to June 1st, 1865, they then stood on the same footing as other contracts, and come within the provisions of the Act of March 16th, 1869, entitled “An Act in relation to the statute of limitations,” etc. If this change in their character did not occur uutil after said 1st day of June, 1865, we do not pronounce what effect the 8th section of the Act of March, 1869, would have upon them. Since this case was argued and determined, two other cases have been pronounced on at the same term, touching this point, in the case of contracts maturing after June 1st, 1865, and of those made after that day, but before the date of the passage of the Act. (See Addison vs. Christy, and Black et al., vs. Swanson, July term, 1873, not yet reported.)
4. The rule as to pleading, in relation to the statute of limitations, should be the same, both as to plaintiff and defendant. That is, as it is necessary for the plaintiff, if he declare on a contract which, on its face, would be barred by the statute to allege the facts, if any, which would take the case out of the statute, or be liable to dismissal of his suit on demurrer, so should a bank, when sued on its bills, which are not, under the general rule, within the statute, show, by its plea, if it rely on the statute, such facts as will bring the bills within its operation, or the plea can be demurred to.
5. The same principle applies to a plea that the contract is void under the Constitution, in that it was made for the purpose of aiding and encouraging “the late rebellion.” That principle is, that the plea “shall plainly, fully and distinctly set forth the defense.” A plea simply stating generally that the contract was made to aid and encourage the rebellion, is not sufficient. It should set forth the facts going to show how and in what way the contract did, or was intended to, give such aid and encouragement. More especially should a defendant filing such a plea be held to this rule, when the plea casts the onus on the plaintiff of disproving the plea.
6. The Court below was right in sustaining the objection *423to the pleas of the defendant as to the statute of limitation and the illegality of the contract, As we have been asked to pass upon the question whether, upon a new trial, the defendant has the right to file full and proper pleas on these points, we say, that as they were adjudged defective for not being full enough, or as that is the ground upon which the judgment of the Court is sustained, we see no reason why the defendant should not have the right to amend.
The judgment of the Court below is reversed, and a new trial ordered on the first point mentioned.